Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 06/13/2022. 
The application has been amended as follows: 
Claim 1. (Currently Amended) A surgical sterilization system comprising: 
a surgical table comprising a base configured to engage a floor of a room, the base extending along a longitudinal axis between opposite first and second ends, the table comprising a pedestal having a first end extending from the second end of the base and an opposite second end, the table comprising a patient support coupled to the second end of the pedestal such that the patient support is spaced apart from the base by the pedestal and extends parallel to the longitudinal axis, the patient support being configured to engage and support a body of a patient thereupon when the base engages the floor, the pedestal being positioned between the base and the patient support, the base comprising a slot extending into the first end of the base; and 
a sterilization member disposable with the surgical table and including a dispenser configured for alignment with a surface of the
Claim 4. (Currently Amended) The 
Claim 5. (Currently Amended) The 
Claim 10. (Currently Amended) The 
Claim 11. (Currently Amended) The 
Claim 12. (Currently Amended) The 
Claim 14. (Currently Amended) The 
Claim 15. (Currently Amended) A surgical sterilization system comprising: 
a surgical table comprising a base configured to engage a floor of a room, the base extending along a longitudinal axis between opposite first and second ends, the table comprising a pedestal having a first end coupled directly to the second end of the base and an opposite second end, the table comprising a patient support coupled directly to 3U.S. Serial No.: 15/924,021000019170.USU1 Response to Office Action(1502-1859) the second end of pedestal such that the patient support is spaced apart from the base by the pedestal and extends parallel to the longitudinal axis, the patient support being configured to engage and support a body of a patient thereupon when the base engages the floor, the pedestal being positioned between the base and the patient support, the base comprising a slot extending through an end surface of the first end of the base without extending through an end surface of the second end of the base; and 
a sterilization member including a dispenser having at least one nozzle aligned with a surface of the [[a]] body disposed with the surgical table, the dispenser having a flexible profile to conform to a shape of the body, the surface and the dispenser being relatively movable, the sterilization member comprising a T-shaped slider slidably disposed in the slot for movement relative to the surface, the slider being connected to the dispenser by a post that extends parallel to the pedestal, the dispenser being disposed with a body facing surface of the sterilization member, the dispenser being configured for applying a preparation material to the surface.
Claim 17. (Currently Amended) The 
Claim 18. (Currently Amended) The 
Claim 19. (Currently Amended) A surgical sterilization system comprising: 
a surgical table including a base configured to engage a floor of a room, the base extending along a longitudinal axis between opposite first and second ends, the table comprising a pedestal having a first end extending from the second end of the base and an opposite second end, the table comprising a patient support coupled to the second end of pedestal such that the patient support is spaced apart from the base by the pedestal and extends parallel to the longitudinal axis, the patient support being configured to engage and support a body of a patient thereupon when the base engages the floor, the pedestal being positioned between the base and the patient support, the base comprising a slot extending into the first end of the base; 
a sterilization member including a dispenser configured for alignment with a surface of the [[a]] body disposed with the surgical table to apply a preparation material to the surface, the sterilization member being selectively translatable relative to the surface along the slot via processor control, the dispenser having a flexible profile to conform to a shape of the body, the surface and the dispenser being relatively movable, the dispenser being disposed with a body facing surface of the sterilization member, the dispenser being configured for applying a preparation material to the surface, the sterilization member comprising a slider slidably disposed in the slot and a post connecting the slider with the dispenser, the post extending parallel to the pedestal; and 
a draping movable between a non-deployed orientation and a deployed orientation to define a sterile region about the body.
Claim 20. (Currently Amended) The 
Claim 22. (Currently Amended) The 
Claim 23. (Currently Amended) The 
Claim 24. (Currently Amended) The 
Claim 25. (Currently Amended) The 
Claim 26. (Currently Amended) The 
Claim 27. (Currently Amended) The second end surface, the slot being positioned entirely between the first end surface and the pedestal.  
Claim 28. (Currently Amended) The 
Claim 29. (Currently Amended) The 
Claim 30. (Currently Amended) The 
Drawings
The drawings were received on 06/13/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 4, 5, 10-12, 14, 15, 17-20, and 22-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Duvlis (US 4,140,105) in view of WANG et al. (referred to as “WANG”) (US 2017/0181715 A1) further in view of Masson (US 7,913,337 B1) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 1, 15, and 19, and its dependent claims 4, 5, 10-12, 14, 15, 17-20, and 22-30 which recite features not taught or suggested by the prior art drawn to Duvlis in view of WANG further in view of Masson.
Duvlis in view of WANG further in view of Masson fails to disclose or fairly suggest a surgical table comprising a base configured to engage a floor of a room, the patient support being configured to engage and support a body of a patient thereupon when the base engages the floor, the base comprising a slot extending into the first end of the base, the sterilization member comprising a slider slidably disposed in the slot for movement relative to the surface, the slider being connected to the dispenser by a post extending parallel to the pedestal, and the base comprising a slot extending through an end surface of the first end of the base without extending through an end surface of the second end of the base, the sterilization member comprising a T-shaped slider slidably disposed in the slot for movement relative to the surface, the slider being connected to the dispenser by a post that extends parallel to the pedestal, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1, 15, and 19. 
Claims 4, 5, 10-12, 14, 15, 17-20, and 22-30 are allowed insofar as they depend from the allowed base claims 1, 15, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBIN HAN/Examiner, Art Unit 3786 
                                                                
/ERIN DEERY/Primary Examiner, Art Unit 3754